  Case 16-06886       Doc 68   Filed 03/06/19 Entered 03/07/19 06:29:54               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:     16-06886
DeAndra L Green                               )
aka DeAndra Larissa Green                     )                Chapter: 13
                                              )
                                                               Honorable Deborah L. Thorne
                                              )
                                              )                Cook
               Debtor(s)                      )
  ORDER MODIFYING THE AUTOMATIC STAY AND WITHDRAWING REQUEST FOR
                            DISMISSAL

        THIS CAUSE coming to be heard on the motion of HSBC Bank USA, N.A., as Indenture
Trustee for the registered Noteholders of Renaissance Home Equity Loan Trust 2007-1, a secured
creditor herein, for relief from the automatic stay, the Court having jurisdiction over the subject matter
and due notice having been given; and the Court finding that the mortgage held by said creditor is in
default and that the security interest of said creditor is not adequately protected:

 WHEREFORE, IT IS HEREBY ORDERED:
(1) Pursuant to 11 U.S.C. Section 362(d), that HSBC Bank USA, N.A., as Indenture Trustee for the
registered Noteholders of Renaissance Home Equity Loan Trust 2007-1 its principals, agents,
successors and/or assigns is granted relief from the automatic stay provisions of 11 U.S.C. Section
362(a) by modifying said stay to permit them to pursue all non bankruptcy remedies and work out
options as to the property commonly known as 3316 Adams, Bellwood, IL 60104.

(2) HSBC Bank USA, N.A., as Indenture Trustee for the registered Noteholders of Renaissance Home
Equity Loan Trust 2007-1's request for dismissal is withdrawn.

(3) No further payments are to be disbursed to HSBC Bank USA, N.A., as Indenture Trustee for the
registered Noteholders of Renaissance Home Equity Loan Trust 2007-1 on its secured claim.

(4) Rule 4001(a)(3) is waived and HSBC Bank USA, N.A., as Indenture Trustee for the registered
Noteholders of Renaissance Home Equity Loan Trust 2007-1 may immediately enforce and implement
this order granting relief from the automatic stay.

                                                           Enter:


                                                                    Honorable Deborah L. Thorne
Dated: March 06, 2019                                               United States Bankruptcy Judge

 Prepared by:
 Joel P. Fonferko ARDC#6276490
 Codilis & Associates, P.C.
 15W030 North Frontage Road, Suite 100
 Burr Ridge, IL 60527
 (630) 794-5300
 C&A FILE(14-16-03138)
